Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s election of Group I (Claims 1-53) in the reply filed on 07/22/2021 is acknowledged. Although applicant states that Group I is elected with traverse, applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-71 are pending in the application.
Claims 54-71 are withdrawn as being drawn to a nonelected invention.
Claims 1-53 are examined on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites a method of enforcing expression of an E-selectin and/or L-selectin ligand on a surface of a cell, the method comprising the steps of: providing to the cell a nucleic acid encoding a glycosyltransferase, and culturing the cell under conditions sufficient to express the glycosyltransferase, wherein the expressed glycosyltransferase modifies a terminal sialylated lactosamine present on a glycoprotein of the cell to enforce expression the E-selectin and/or L-selectin ligand.
Claim 19 recites a method of increasing homing and/or extravasation in a population of cells transplanted into a subject, the method comprising the steps of: providing to the population of cells a nucleic acid encoding an alpha 1,3- fucosyltransferase, culturing the population of cells under conditions sufficient for expression of the alpha 1,3-fucosyltransferase by one or more modified cells within the population.
Claim 35 recites a method of producing modified cells for transplanting into a subject in need thereof, the method comprising the steps of: obtaining a population of cells to be modified.
The instant specification only discloses the genus of mammalian stem cells (para. 0035) and provides examples for human mesenchymal stem cells (para. 0068, Example 1).
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. In the instant case, human mesenchymal stem cells are the only cells utilized in the method as exemplified in Example 1. While the genus encompasses a large number of different types of cells as the 
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than just a cell), specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, stem cells contain the identified characteristics, however stem cells are not a representative number of every possible type of cell and cellular origin. Such a limitation cannot be an identifying characteristic for the claimed diverse genus of cells.
The inventions of dependent claims 2-5, 11-18, 25-34, and 41-45 require the use of the inventions of Claim 1 and therefore are likewise rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
Applicant’s attention is directed to MPEP 2163 regarding Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement.
In conclusion, Applicant’s disclosure of stem cells as a species of the claimed broad genus of any cell is not deemed sufficient to reasonably convey to one skilled in the art that Applicant was in possession of the claimed broad genus at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "near" in claim 34 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
One of ordinary skill would not be able to determine the extent of what is “near” the desired site of extravasation. Additionally the desired site is not claimed. As the specification states that the desired site can be bone marrow, it is determined to be the desired site and the term “near” is interpreted by its broadest reasonable interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 13, 16-25, 27, 30-41, and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sackstein (2008. Nature Medicine 14: 181-187; IDS Reference No. 20 filed on 03/24/2020).
	Regarding claim 1, Sackstein teaches a method of enforcing HCELL expression (p. 184). HCELL is functionally defined as a form of CD44 having binding activity to E-selectin, L-selectin or both (p. 181). Therefore the method enforces expression of an E-selectin and/or L-selectin ligands. The method involves introducing to MSCs a media into which a KM 71 host strain containing the gene encoding 
	Regarding claims 2 and 3, Sackstein teaches that the glycosyltransferase is FTVI (p. 186). 
	Regarding claim 5, Sackstein teaches a method of increasing binding of a cell to E-selectin (Abstract). The method comprises providing a host train containing the gene for human FTVI (i.e. nucleic acid encoding alpha 1, 3- fucosyltransferase) to a cell and culturing the cell (p. 186). Sackstein further describes the cell is converted the native CD44 glycoform on MSCs into hematopoietic cell E-selectin/L-selectin ligand (Abstract). Thus this reads on creating an E-selectin or L-selectin ligand.
	Regarding claim 6-10, Sackstein teaches that the cells are human mesenchymal stem cells (p. 185).
	Regarding claim 11, Sackstein utilizes a host strain comprising the gene for human FTVI in a media and culturing MSCs in said media (p. 185) Therefore inherently transfection occurs.
	Regarding claim 13, as genes are made up of DNA, Sackstein teaches that the nucleic acid is DNA concerning the gene encoding human FTVI (p. 185).
	Regarding claim 16 and 17, Sackstein teaches that the alpha 1,3 fucosyltransferase is human FTVI (p. 185).
	Regarding claim 18, Sackstein teaches that the FTVI fucosylates CD44 in the cell (Abstract).
	Regarding claim 19, Sackstein teaches that homing is increased via the process of introducing  into a cell a nucleic acid encoding an alpha 1,3-fucosyltransferase and culturing to create modified cells in which E-selectin is enforced (Figure 4, Abstract, p. 185). These cells are transplanted into mice and show increased homing (p. 184, Figure 4).
	Regarding claim 20-24, Sackstein teaches that the cells are human mesenchymal stem cells (p. 185).

	Regarding claim 27, as genes are made up of DNA, Sackstein teaches that the nucleic acid is DNA concerning the gene encoding human FTVI (p. 185).
	Regarding claim 30 and 31, Sackstein teaches that the alpha 1,3 fucosyltransferase is human FTVI (p. 185).
	Regarding claim 32, Sackstein teaches that the FTVI fucosylates CD44 in the cell (Abstract).
	Regarding claim 33, Sackstein teaches that the transplanting occurs intravenously through the tail vein of the subject (p. 184)
	Regarding claim 34, the desired site has been interpreted as the bone marrow of the subject, therefore inherently would home near the injection site taught by Sackstein as Sackstein teaches that through injection the cells home to bone marrow and bone cells (p. 184-185).
	Regarding claim 35, Sackstein teaches obtaining a population of cells, and providing to the population a nucleic acid encoding an alpha 1, 3 – fucosyltransferase and culturing the cells wherein the glycan chains are modified to E-selectin or L-selectin ligands (Abstract, p. 181).
Regarding claim 36-40, Sackstein teaches that the cells are human mesenchymal stem cells (p. 185).
	Regarding claim 41, Sackstein utilizes a host strain comprising the gene for human FTVI in a media and culturing MSCs in said media (p. 185) Therefore inherently transfection occurs.
	Regarding claim 43, as genes are made up of DNA, Sackstein teaches that the nucleic acid is DNA concerning the gene encoding human FTVI (p. 185).
	Regarding claim 44, Sackstein teaches that the alpha 1,3 fucosyltransferase is human FTVI (p. 185).
	Regarding claim 45, Sackstein teaches that the FTVI fucosylates CD44 in the cell (Abstract).
Therefore the invention is anticipated by Sackstein.

s 5-7, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagers (1996. Blood 88(6): 2125-2132; IDS Reference No. 34 filed on 03/24/2020).
	Regarding claim 5, Wagers teaches a method of enabling and/or increasing binding of a cell to E-selectin (p. 2126). This method comprises providing cDNA encoding FucT-VII (i.e. a nucleic acid encoding an alpha 1,3 fucosyltransferase) to a cell (p. 2127, 2129). This modifies the glycan chain to create an E-selectin ligand and transfection of FucT-VII conferred E-selectin binging in an otherwise nonbinding cell line (p. 2125, 2131)
	Regarding claims 6 and 7, Wagers teaches that a panel of hematopoetic cell lines are used such as HL60, NALM-6, K562, HPB-ALL, BJAB, WTD, 73.3.4.2, LCL2, LCL3, COS, and D-H10 (p. 2125-2126).
	Regarding claim 11, 13 and 16, Wagers teaches that the cDNA encoding FucT-VII is transfected into the cell (p. 2125).
	Therefore the invention is anticipated by Wagers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-25, 27-41, 43-50 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Sackstein (2008. Nature Medicine 14: 181-187; IDS Reference No. 20 filed on 03/24/2020) in view of Levy et al. (2013. Blood 122: e22-e32; IDS Reference No. 12 filed on 03/24/2020)
As discussed in the above 102 rejection, claims 1-3, 5-11, 13, 16-25, 27, 30-41, and 43-45 are rejected by Sackstein as the reference teaches a method of enforcing, modifying, or preparing for 
However, regarding claims 4, 14, 15, 28, 29, 46, and 52 the reference does not teach that the glycosyltransferase modifies the terminal sialylated lactosamine intracellularly through modRNA expressing a nucleic acid for human alpha 1,3 fucosyltransferase.
Levy et al. teaches mRNA transfection for the purpose of generating MSCs that simultaneously express functional rolling machering to rapidly target inflamed tissues (Abstract). This is achieved by causing mRNA to express a combination of homing and therapeutic factors (modRNA) such as PSGL-1 which serves via fucosylatransferase (FTVII/FUT7) activity  in creating functional ligands for E-selectin for cell tethering (p. e24).  As FUT7 is an intracellular enzyme (p. e25) it is interpreted that the method inherently causes FUT7 to intracellularly fucosylate the terminal sialylated lactosamine.
It would be obvious to one of ordinary skill in the art to substitute a modified rna (modRNA) encoding FUT7 for the gene encoding FTVI in the method of Sackstein et al. with a reasonable expectation of success. Both are known equivalent human alpha 1,3 fucosyltransferases for the purpose of fucosylation and for the purpose of increasing the homing of MSCs to BM (Levy et al., p. e25; Sackstein, Abstract, p. 185). Additionally, the modRNA is an equivalent means of delivering human alpha 1,3 fucosyltransferase as a a gene encoding for a human alpha 1,3 fucosyltransferase for the purpose of increasing the homing of MSCs to bone marrow.
	Regarding claim 47, Sackstein et al. utilizes a host strain comprising the gene for human FTVI in a media and culturing MSCs in said media (p. 185)
	Regarding claim 48-50, Sackstein teaches that the cells are human mesenchymal stem cells (p. 185).
	Regarding claim 53, Sackstein teaches that the native CD44 glycoform is converted on MSCs into hematopoietic cell E-selectin/L-selectin ligand (Abstract). This is interpreted from the method as being fucosylated extracellularly.
.

Claims 12, 26, 42, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Sackstein (supra) in view of Levy et al. (supra) as applied to claims 1-11, 13-25, 27-41, 43-50 and 52-53 above, and in further view of Lo et al. (2013. Biomaterials 34: 8213-8222; IDS Reference No. 14 filed on 03/24/2020)
As discussed in the above 103 rejection, Sackstein and Levy et al. teach a method of providing modified mRNA encoding an alpha 1,3 fucosyltransferase into a population of MSCs via transfection wherein the expression of E-selectin ligands is increased as well as homing enhanced. However, these references do not teach that the nucleic acid is provided into the cell via transduction.
Lo et al. teaches a method of transduction of FUT7 ( a(1,3)fucosyltransferase VII) into HEK cells via a lentiviral vector in order to create a stable HEK-FUT7 cell line (p. 8214-8215).
It would be obvious to one of ordinary skill in the art to transduce the FUT7 gene as taught by Lo instead of transfect the FUT7 gene as taught by Levy et al. and Sackstein with a reasonable expectation of success. Both methods of transfection and transduction are known equivalents in the art for the purpose of providing nucleic acids such as mRNA or genes encoding FUT7. 
Therefore the invention would be obvious to one of ordinary skill.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./              Examiner, Art Unit 1632                                                                                                                                                                                          

/TAEYOON KIM/             Primary Examiner, Art Unit 1632